Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01 February 2022. Claims 1-2, 4-5, 7, 9-11, 13, and 15-20 were amended. Claims 3, 12, 14, and 21 were cancelled. Claim 22-25 were added. Claims 1-2, 4-5, 7-11, 13, 15-20, and 22-25 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-11, 13, 15-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo (WO 2018/081826) in view of Blackley (U.S. 2019/0198144) and further in view of Lofgren (U.S. 2018/0144817).
Regarding claim 1, Puleo discloses an apparatus comprising:
an energy application device configured to receive energy pulses to be applied to a region of interest of tissue of a patient (See Puleo Fig. 1 and [0094] the disclosed device can include an energy application device. “The energy application device is configured to receive energy pulses, e.g., via leads or wireless connection, that in use are directed to a region of interest of an internal tissue or an organ of a subject, which in turn results in a targeted physiological outcome.”);
a pulse generator configured to generate the energy pulses (See Puleo Fig. 1 and [0094] the disclosed device can include a pulse generator. [0099] The system for neuromodulation may include a pulse generator that is adapted to generate a plurality of energy pulses for application to a tissue of a subject.);
an assessment device configured to provide feedback relating to a target physiological outcome associated with application of the energy pulses to the region of interest of the tissue of the patient (See Puleo [0096] system can include an assessment device that assesses characteristics that are indicative of whether the targeted physiological outcome of the modulation have been achieved. These assessed characteristics meets the broadest reasonable interpretation of “feedback.”);
memory including a logical data structure to configure the apparatus according to an energy prescription defining an action to be applied by the energy application device to the region of interest of the patient in accordance with at least one energy application device setting of the energy application device (See Puleo Fig. 2 and [0099] “software codes or instructions are stored in memory 32 of the controller 16 for execution by the processor 30 to control the various components of the device.” [00101] the memory can store different operating modes that are selectable by the operator. Instructions for controlling the device, with different modes selectable, meets the broadest reasonable interpretation of “an energy prescription defining an action”.), wherein the action comprises applying the energy pulses to the region of interest of the tissue of the patient via the energy application device (See Puleo [0101] the stored operating modes may include instructions for executing a set of modulation parameters associated with a particular treatment site. The modulation parameters that are executed meet the broadest reasonable interpretation of the “the action comprises applying the energy pulses to the region of interest of tissue of the patient.”), and processible by at least one processor to apply the action to the patient, wherein the energy prescription, when processed by the at least one processor, causes the at least one processor (See Puleo [0099] “software codes or instructions are stored in memory 32 of the controller 16 for execution by the processor 30 to control the various components of the device.” In other words, the control accesses the stored instructions to execute them by the processor.) to at least:
automatically alter one or more modulation parameters of the energy application device and the pulse generator … to enable the energy application device and the pulse generator to apply the action to the region of interest of the tissue of the patient using the energy prescription (See Puleo [0099] the controller includes a processor for controlling the device. The controller operates the pulse generator and the energy application device to apply the modulation to the patient. [00101] the operating modes and treatments modes contain the settings for the modulation parameters, which meet the broadest reasonable interpretation of a prescription. [00101] “Rather than having the operator manually input the modes, the controller may be configured to execute the appropriate instruction based on the selection.” Therefore, the system can “automatically alter one or more modulation parameters” of the claimed devices.);
validate the action applied to the region of interest of the tissue of the patient … based at least in part on the feedback provided by the assessment device (See Puleo [00106] based on the feedback from the assessment device, the processor may automatically alter the modulation parameters.);
wherein the record comprises dynamic dosing data relating to at least one energy application device setting of the energy application device (See Puleo [0101] the different operating modes of the device can be selected. This is understood to include when a particular mode (particular modulation parameters) is prescribed to the patient by a healthcare professional.), and wherein the dynamic dosing data changes over time based on the feedback relating to the target physiological outcome (See Puleo [0105].).
Puleo does not disclose:
wherein the energy prescription organized as one or more records in a distributed database; 
automatically alter one or more modulation parameters based on an energy application mode prescribed by the energy prescription;
validate the action for the patient using the distributed database; and
propagate a record of the action to the distributed database;
modify the energy prescription based on the record; and 
transmit a change to the energy prescription relating to the modification to one or more connected systems.
Blackley teaches:
wherein the energy prescription organized as one or more records in a distributed database (See Blackley [0036] the system records prescription transactions in a blockchain (i.e. a distributed ledger). The stored information specifies details of the prescription such as medicine, dosage, patient, and so on.) 
validate the action for the patient using the distributed database (See Blackley [0032] the system can validate the prescription. [0065] “In some embodiments, prior to recording the prescription transaction, the method validates the prescription to ensure that the prescription is valid for the patient.”); and
propagate a record of the action to the distributed database (See Blackley [0065] “In some embodiments, when dosage circuitry associated with a dose indicates that a dose has been taken, the method records in the blockchain a dose token transaction to transfer ownership of a dose token to the patient from the other party.” In other words, when the action has been performed (dose has been taken) the blockchain is updated.);
modify the energy prescription based on the record (See Blackley [0065] “In some embodiments, when dosage circuitry associated with a dose indicates that a dose has been taken, the method records in the blockchain a dose token transaction to transfer ownership of a dose token to the patient from the other party.” In other words, when the action has been performed (dose has been taken) the blockchain is updated. The electronic prescription is modified to show that a dose has been taken.); and 
transmit a change to the energy prescription relating to the modification to one or more connected systems (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” The nodes may communicate with each other to ensure that blocks are properly created, stored, and updated (i.e. modified). [0064] each time the record is updated, by any party (and device) that has valid access to the blockchain, the update is recorded in the blockchain. Therefore, any changes to the electronic prescription are updated across the nodes (“one or more connected systems”).).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).
Lofgren teaches:
automatically alter one or more modulation parameters based on an energy application mode prescribed by the energy prescription (See Lofgren [0111] the system can include a distributed database including “other medical equipment.” See Lofgren abstract, each of the machines in the distributed database system can deliver at least one of a prescription input parameters or treatment output parameters. Therefore, the distributed database system (i.e. “distributed ledger”) can provide the prescribed parameters to the medical devices connected to the system.).
The system of Lofgren is applicable to the disclosure of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Lofgren. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to improve data collection and distribution compared to manually collecting and distributing the data (See Lofgren [0005]).

Regarding claim 2, Puleo in view of Blackley discloses the apparatus of claim 1 as discussed above. Puleo does not further disclose an apparatus, wherein the at least on processor is configured to:
determine payment information associated with the action for the patient; and
when the action is validated, facilitate processing of payment for the action using the payment information when the electronic prescription is processed by the energy application device to apply the action to the patient.

determine payment information associated with the action for the patient (See Blackley [0047] the system can also support receiving payment. In order to receive payment, some kind of payment information is required. Therefore, the discloser in Blackley meets the broadest reasonable interpretation of this claim element.); and
when the action is validated, facilitate processing of payment for the action using the payment information when the energy prescription is processed by the energy application device to apply the action to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer. Ensuring the pharmacy will be reimbursed meets the broadest reasonable interpretation of “facilitate processing” because it will make it easier for the pharmacy to be reimbursed.).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include payment functions as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to ensure the pharmacy will be reimbursed by an insurer (See Blackley [0032]).

Regarding claim 4
the energy prescription is configured to facilitate processing of payment as the action occurs by the energy application device with respect to the patient.
Blackley teaches:
the energy prescription is configured to facilitate processing of payment as the action occurs by the energy application device with respect to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer.).
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include payment functions as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to ensure the pharmacy will be reimbursed by an insurer (See Blackley [0032]).

Regarding claim 5, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 1 as discussed above. Puleo does not further disclose an apparatus, wherein:
validating includes validating a dosage in the electronic prescription.
Blackley teaches:
validating includes validating a dosage in the electronic prescription (See Blackley [0049] The validate prescription component is invoked to determine whether a prescription is valid for the patient. [0065] the dosage circuitry is a component of a device for .
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 7, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 1 as discussed above. Puleo does not further disclose an apparatus, wherein:
modification of the energy prescription by at least one of the energy application device or a second device generates an additional record associated with the energy prescription in the distributed database.
Blackley teaches:
modification of the energy prescription by at least one of the energy application device or a second device generates an additional record associated with the energy prescription in the distributed database (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” The nodes may communicate with each other to ensure that blocks are properly created, mined, and stored. [0064] each time .
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 8, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 7 as discussed above. Puleo does not further disclose an apparatus, wherein:
the second device is configured to validate the action using a duplicate record of the action from the distributed database.
Blackley teaches:
the second device is configured to validate the action using a duplicate record of the action from the distributed database (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” Therefore, each node will maintain a duplicate copy of the prescription information. [0002] blockchain nodes, and the .
The apparatus of Blackley is applicable to the apparatus of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 9, Puleo in View of Blackley and Lofgren discloses the apparatus of claim 1, as discussed above. Claim 9 recites a non-transitory computer-readable medium that stores instructions substantially similar to those performed by the apparatus of claim 1. Therefore, claim 9 is rejected based on the same analysis.

Regarding claim 10, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 9 as discussed above. Puleo does not disclose at least one non-transitory computer-readable storage medium, wherein the instructions, when executed, cause the at least one processor to:
determine payment information associated with the action for the patient; and
when the action is validated, facilitate processing of payment for the action using the payment information when the in View of Blackley and Lofgren prescription is processed by the energy application device to apply the action to the patient.
Blackley teaches:
determine payment information associated with the action for the patient (See Blackley [0047] the system can also support receiving payment. In order to receive payment, some kind of payment information is required. Therefore, the discloser in Blackley meets the broadest reasonable interpretation of this claim element.); and
when the action is validated, facilitate processing of payment for the action using the payment information when the in View of Blackley and Lofgren prescription is processed by the energy application device to apply the action to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer. Ensuring the pharmacy will be reimbursed meets the broadest reasonable interpretation of “facilitate processing” because it will make it easier for the pharmacy to be reimbursed.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include payment functions as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to ensure the pharmacy will be reimbursed by an insurer (See Blackley [0032]).

Regarding claim 11, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 10 as discussed above. Puleo discloses at least one non-transitory computer-readable storage medium, wherein:
the energy prescription is configured to specify the action to be applied by the energy application device with respect to the patient using at least one energy application device setting (See Puleo [00101] the memory can store different operating modes that are selectable by the operator. These selectable operating modes meet the broadest reasonable interpretation of “at least on device setting.”).

Regarding claim 13, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 9 as discussed above. Puleo does not disclose at least one non-transitory computer-readable storage medium, wherein:
the energy prescription is configured to facilitate processing of payment as the action occurs by the energy application device with respect to the patient.
Blackley teaches:
the energy prescription is configured to facilitate processing of payment as the action occurs by the energy application device with respect to the patient (See Blackley [0032] the system can validate the prescription, which includes ensuring the pharmacy will be reimbursed by an insurer.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It 

Regarding claim 15, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 9 as discussed above. Puleo does not disclose at least one non-transitory computer-readable storage medium, wherein:
modification of the energy prescription by at least one of the first device or a second device generates an additional record associated with the energy prescription in the distributed database.
Blackley teaches:
modification of the energy prescription by at least one of the first device or a second device generates an additional record associated with the energy prescription in the distributed database (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” The nodes may communicate with each other to ensure that blocks are properly created, mined, and stored. [0064] each time the record is updated, by any party (and device) that has valid access to the blockchain, the update is recorded in the blockchain. Therefore, this Blackley discloses a system that can include multiple nodes (devices) that each keep a copy of the blockchain and can update the blockchain at each of the nodes.).


Regarding claim 16, Puleo in View of Blackley and Lofgren discloses the at least one non-transitory computer-readable storage medium of claim 15 as discussed above. Puleo does not disclose at least one non-transitory computer-readable storage medium, wherein:
a second device is used to validate the action using a duplicate record of the action from the distributed database.
Blackley teaches:
a second device is used to validate the action using a duplicate record of the action from the distributed database (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” Therefore, each node will maintain a duplicate copy of the prescription information. [0002] blockchain nodes, and the redundant storage of the records allows for transactions to be verified, and makes it very difficult for the past transactions to be altered.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It 

Regarding claim 17, Puleo in View of Blackley and Lofgren discloses the apparatus of claim 1, as discussed above. Claim 17 recites a computer-implemented method substantially similar to that performed by the apparatus of claim 1. Therefore, claim 9 is rejected based on the same analysis.

Regarding claim 18, Puleo in view of Blackley and Lofgren disclose the method of claim 17 as discussed above. Puleo does not disclose a method, wherein:
validating includes validating a dosage in the energy prescription for the patient.
Blackley teaches:
validating includes validating a dosage in the energy prescription for the patient (See Blackley [0049] The validate prescription component is invoked to determine whether a prescription is valid for the patient. [0065] the dosage circuitry is a component of a device for administering a dose. Therefore, the system can validate the prescription, including dosage.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It 

Regarding claim 19, Puleo in view of Blackley and Lofgren disclose the method of claim 17 as discussed above. Puleo does not disclose a method, wherein:
modification of the energy prescription generates an additional record associated with the energy prescription in the distributed database.
Blackley teaches:
modification of the energy prescription generates an additional record associated with the energy prescription in the distributed database (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” The nodes may communicate with each other to ensure that blocks are properly created, mined, and stored. [0064] each time the record is updated, by any party (and device) that has valid access to the blockchain, the update is recorded in the blockchain. Therefore, this Blackley discloses a system that can include multiple nodes (devices) that each keep a copy of the blockchain and can update the blockchain at each of the nodes.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 20, Puleo in view of Blackley and Lofgren disclose the method of claim 19 as discussed above. Puleo does not disclose a method, wherein:
validating further includes validating the action by a second device using a duplicate record of the action from the distributed database.
Blackley teaches:
validating further includes validating the action by a second device using a duplicate record of the action from the distributed database (See Blackley [0049] “Each blockchain node may maintain a separate copy of the blockchain.” Therefore, each node will maintain a duplicate copy of the prescription information. [0002] blockchain nodes, and the redundant storage of the records allows for transactions to be verified, and makes it very difficult for the past transactions to be altered.).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 22, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 1 as discussed above. Puleo further discloses an apparatus, wherein:
the target physiological outcome comprises a target physiological outcome of: a change in concentration of a molecule of interest in the patient; or a change in a characteristic of the molecule of interest in the patient (See Puleo [0096].).

Regarding claim 23, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 1 as discussed above. Puleo further discloses an apparatus, wherein:
the dynamic dosing data forms a dose log chain organized as one or more energy dosage records in the distributed database, wherein the energy dosage records relate to doses of energy applied to the region of interest of the tissue of the patient.
Blackley teaches:
the dynamic dosing data forms a dose log chain organized as one or more energy dosage records in the distributed database, wherein the energy dosage records relate to doses of energy applied to the region of interest of the tissue of the patient (See Blackley [0065] “In some embodiments, when dosage circuitry associated with a dose indicates that a dose has been taken, the method records in the blockchain a dose token transaction to transfer ownership of a dose token to the patient from the other party.” .
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).

Regarding claim 24, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 1 as discussed above. Puleo further discloses an apparatus, wherein:
the feedback relating to the target physiological outcome relates to the effectiveness of the application of the energy to the region of interest of the tissue of the patient (See Puleo [0105] and [0110].).

Regarding claim 25, Puleo in view of Blackley and Lofgren discloses the apparatus of claim 1 as discussed above. Puleo further discloses an apparatus, wherein:
the one or more connected systems are: a manufacturer system associated with a manufacturer of the energy application device, the pulse generator, or the assessment device; and/or a beneficiary system providing health-related benefits for the user.
Blackley teaches:
the one or more connected systems are: a manufacturer system associated with a manufacturer of the energy application device, the pulse generator, or the assessment device; and/or a beneficiary system providing health-related benefits for the user (See Blackley Fig. 4 and [0045] the system includes many devices connected to the blockchain nodes that can be described as “providing health-related benefits for the user.”).
The system of Blackley is applicable to the system of Puleo as they both share characteristics and capabilities, namely, they are directed to managing and using patient prescription data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puleo to include the functions of a distributed ledger as taught by Blackley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puleo in order to add the security and verification benefits that come with having a blockchain system (See Blackley [0001]-[0009]).


Response to Arguments
Applicant's arguments filed 01 February 2022 have been fully considered but they are not persuasive. Applicant argues that Blackley fails to teach the modification of an electronic prescription based on “dynamic dosing data relating to at least one energy application device setting of the energy application device, and wherein the dynamic dosing data changes over time based on the feedback relating to the target physiological outcome” (see Applicant Remarks pages 9-12. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Blackley is cited for teaching the general use of storing prescriptions in a distributed ledger environment (see Blackley [0064] and [0065]). Blackley teaches propagating a record of the apply prescription to a distributed ledger (see Blackley [0065]). Puleo discloses dynamic dosing data relating to at least one energy application device setting of the energy application device, and wherein the dynamic dosing data changes over time based on the feedback relating to the target physiological outcome (see Puleo [0101] and [0105]). Together, these references show that one having ordinary skill in the art could have used distributed ledgers/databases to deliver a prescription to a neuromodulation device and update that ledger with the results of the energy application. Therefore, the claims are rejected as being obvious under 35 U.S.C. 103 based on each of the references cited together, not individually.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hausman (U.S. 2019/0206536) discloses a system for prescription monitoring and drug dispensation using a distributed ledger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619